                        Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 1 of 10



                  1    DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                  2    ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:     650 614 7400
                  5
                       ROBERT M. LOEB (pro hac vice pending)
                  6    rloeb@orrick.com
                       JAMES A. FLYNN (pro hac vice pending)
                  7    jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8    1152 15th Street NW
                       Washington, DC 20005
                  9    Telephone:    202 339 8475
                10     Attorneys for Proposed Intervenor
                       SYNOPSYS, INC.
                11

                12                            IN THE UNITED STATES DISTRICT COURT

                13                              NORTHERN DISTRICT OF CALIFORNIA

                14                                         OAKLAND DIVISION

                15     THE CENTER FOR INVESTIGATIVE                  Case No. 4:19-cv-01843-KAW
                       REPORTING AND WILL EVANS,
                16                                                   SYNOPSYS, INC.’S NOTICE OF
                                        Plaintiffs,                  MOTION AND MOTION FOR LEAVE
                17                                                   TO INTERVENE; MEMORANDUM
                              v.                                     OF POINTS AND AUTHORITIES IN
                18                                                   SUPPORT
                       U.S. DEPARTMENT OF LABOR,
                19
                                        Defendant.
                20                                                   Date:    March 5, 2020
                                                                     Time:    1:30 p.m.
                21                                                   Dept:    TBD
                                                                     Judge:   Hon. Kandis A. Westmore
                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                                 SYNOPSYS’ MOTION
                                                                                           FOR LEAVE TO INTERVENE
                                                                                                  4:19-CV-01843-KAW
                         Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 2 of 10



                  1                                NOTICE OF MOTION AND MOTION

                  2           TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE TAKE NOTICE

                  3    that the following Motion for Leave to Intervene will be heard on March 5, 2020 at 1:30 p.m., or

                  4    as soon thereafter as counsel may be heard, in Courtroom TBD of this Court located at 1301 Clay

                  5    Street, Oakland, CA 94612, the Honorable Kandace A. Westmore presiding. Proposed Intervenor

                  6    Synopsys, Inc. (“Synopsys”) will and hereby does move the court pursuant to Federal Rule of

                  7    Civil Procedure Rule 24(a) for intervention as of right, or in the alternative for permissive

                  8    intervention pursuant to Rule 24(b).

                  9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                                            SYNOPSYS’ MOTION
                                                                         -1-                          FOR LEAVE TO INTERVENE
                                                                                                             4:19-CV-01843-KAW
                              Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 3 of 10



                     1   I.       INTRODUCTION

                     2            Synopsys, Inc. is a leading global provider of Electronic Design Automation (EDA)

                     3   software for the semiconductor industry. EDA refers to using computers to design, verify,

                     4   manufacture, and simulate the performance of electronic circuits. Since its founding in 1986,

                     5   Synopsys has earned a reputation for developing some of the best EDA software in the world,

                     6   capable of helping design and verify the most technologically complicated chip designs of our

                     7   day.

                     8            Becoming a leading EDA technology company has required strategic planning of product

                     9   development, company growth, and recruiting. Along the way, Synopsys has built a highly

                10       talented workforce on which it relies to conduct its global operations. A crucial factor in

                11       developing that talent is Synopsys’ ability to protect its relationships with its employees and to

                12       maintain confidentiality over its sensitive business information. That information includes the

                13       ways in which Synopsys structures its global workforce.

                14                Synopsys seeks to intervene in the present case in order to protect these important

                15       interests, which are jeopardized by this litigation and will not be protected absent Synopsys’

                16       intervention, given the government’s announcement that it will not use its resources to appeal

                17       from this Court’s December 10 ruling.

                18                Courts across the country routinely allow interested parties who have submitted

                19       information to the government to intervene in Freedom of Information Act (FOIA) actions such

                20       as this one. As explained below, Synopsys satisfies the requirements for intervention as of right

                21       under Federal Rule of Civil Procedure 24(a) and, in the alternative, permissive intervention under

                22       Rule 24(b). Accordingly, Synopsys should be permitted to intervene in order to protect its highly

                23       confidential business information and to ensure that the parties most affected by the outcome of

                24       this action are afforded an opportunity to be heard.

                25       II.      FACTUAL BACKGROUND

                26                In January 2018, Plaintiffs Will Evans and The Center for Investigative Reporting

                27       requested pursuant to FOIA that the Office of Federal Contract Compliance of the U.S.

                28       Department of Labor (DOL) disclose the 2016 EEO-1 Type 2 reports for a variety of Bay Area

ORRICK, HERRINGTON                                                                                           SYNOPSYS’ MOTION
 & SUTCLIFFE LLP
                                                                          -2-                          FOR LEAVE TO INTERVENE
                                                                                                              4:19-CV-01843-KAW
                           Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 4 of 10



                     1   federal contractors, including Synopsys. ECF No. 1-1, at 2-5. Because Synopsys had submitted

                     2   this report to the government, DOL was required to and did notify Synopsys of the plaintiffs’

                     3   FOIA request. See 29 C.F.R. § 70.26; ECF No. 24-11, at 4. In response, Synopsys objected to

                     4   DOL’s release of the Synopsys’ EEO-1 Report, citing employee privacy and harms that would

                     5   result from the disclosure of confidential business information. See ECF No. 24-11, at 46.

                     6          DOL then withheld the report pursuant to FOIA Exemption 4. Id. at 46, 58, 75-76. The

                     7   plaintiffs filed an administrative appeal, id. at 78-85, and then this action, ECF No. 1. The

                     8   original parties filed cross-motions for summary judgment in August and September 2019, ECF

                     9   No. 24, 29, and the Court held argument on December 5, 2019, ECF No. 38.
                10              On December 10, 2019, the Court denied DOL’s motion for summary judgment and

                11       granted the plaintiffs’, ECF No. 39, entering judgment on the same day, ECF No. 40. Pursuant

                12       to the parties’ stipulation, the Court extended the deadline for DOL’s disclosure of the EEO-1

                13       Reports until February 20, 2020, to align with DOL’s deadline to file a notice of appeal. ECF

                14       No. 42. On January 28, 2020, counsel for DOL informed Synopsys that DOL would not appeal

                15       the Court’s December 10 ruling.

                16       III.   LEGAL STANDARD
                17              To intervene as of right under Federal Rule of Civil Procedure 24(a): “(1) the motion

                18       must be timely; (2) the applicant must claim a ‘significantly protectable interest’ in the action;

                19       (3) the disposition of the action must as a practical matter impair or impede the applicant’s
                20       ability to protect that interest; and (4) the applicant’s interest may be inadequately represented by

                21       other parties.” Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053, 1067 (9th Cir. 2018)

                22       (quoting Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, (9th Cir. 2011) (en banc)).

                23       Courts applying Rule 24(a) “follow ‘practical and equitable considerations’ and construe the

                24       Rule ‘broadly in favor of proposed intervenors.’” Wilderness, 630 F.3d at 1179.

                25              For permissive intervention under Rule 24(b), a movant must show “(1) an independent

                26       ground for jurisdiction; (2) a timely motion; and (3) a common question of law and fact between

                27       the movant’s claim or defense and the main action.” Blum v. Merrill Lynch Pierce Fenner &

                28       Smith Inc., 712 F.3d 1349, 1353 (9th Cir. 2013). A court may also “consider whether the
ORRICK, HERRINGTON                                                                                           SYNOPSYS’ MOTION
 & SUTCLIFFE LLP
                                                                         -3-                           FOR LEAVE TO INTERVENE
                                                                                                              4:19-CV-01843-KAW
                           Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 5 of 10



                     1   intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Id. at

                     2   1354.

                     3   IV.     ARGUMENT
                     4           Intervention as of right is warranted, given the government’s announcement that it will

                     5   not use its resources to appeal from this Court’s December 10 ruling. Intervention is required in

                     6   order for Synopsys to protect its confidential business information and its and its employees’

                     7   privacy rights. Without intervention, the rights and interests of Synopsys will not be represented

                     8   in this action. In the alternative, Synopsys should be granted permissive intervention.

                     9           A.     SYNOPSYS IS ENTITLED TO INTERVENTION AS OF RIGHT
                10                      1.      Synopsys Seeks To Vindicate Significant Protectable Interests
                11               Whether a party has a right to intervene to protect its rights and interests entails “a

                12       ‘practical, threshold inquiry,’ and ‘[n]o specific legal or equitable interest need be established.”

                13       Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011)

                14       (alteration in original) (quoting Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 837 (9th Cir.

                15       1996)). A movant need only “establish that the interest is protectable under some law and that

                16       there is a relationship between the legally protected interest and the claims at issue.” Id. The

                17       inquiry is whether the applicant “allege[s] a legally sufficient claim or defense and not whether

                18       the applicant is likely to prevail on the merits.” Williams & Humbert Ltd. v. W. & H. Trade

                19       Marks (Jersey) Ltd., 840 F.2d 72, 75 (D.C. Cir. 1988).
                20               That is easily satisfied here. In light of the government’s announcement that it will not

                21       use its resources to appeal from this Court’s December 10 ruling, Synopsys seeks to intervene in

                22       order to protect its confidential business information, a significant interest expressly protectable

                23       under FOIA’s Exemption 4. See 5 U.S.C. § 552(b)(4). “Indeed, preventing the disclosure of

                24       commercially-sensitive and confidential information is a well-established interest sufficient to

                25       justify intervention under Rule 24(a).” 100Reporters LLC v. U.S. Dep’t of Justice, 307 F.R.D.

                26       269, 275 (D.D.C. 2014).

                27                      2.      Synopsys’ Rights May Be Impaired by Resolution of this Action
                28               In determining whether those rights may be impaired absent intervention, courts in this
ORRICK, HERRINGTON                                                                                             SYNOPSYS’ MOTION
 & SUTCLIFFE LLP
                                                                          -4-                            FOR LEAVE TO INTERVENE
                                                                                                                4:19-CV-01843-KAW
                           Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 6 of 10



                     1   Circuit look for impairment of a proposed intervenor’s ability to protect its interests “as a

                     2   practical matter.” Citizens, 647 F.3d at 898; accord Fed. R. Civ. P. 24(a)(2). If the movant

                     3   “would be substantially affected in a practical sense by the determination made in an action, [it]

                     4   should, as a general rule, be entitled to intervene.” Id. (quoting Fed. R. Civ. P. 24 advisory

                     5   committee’s note to 1966 amendment).

                     6          Here, if the Court’s December 10 order in the plaintiffs’ favor stands, Synopsys’ interests

                     7   in protecting its confidential business information would be defeated, not merely impaired.

                     8   “Indeed, impairment appears especially obvious in FOIA litigation because if the plaintiff

                     9   succeeds, the public release of the requested materials is both imminent and irreversible.”
                10       100Reporters, 307 F.R.D. at 279; accord Appleton v. Food & Drug Admin., 310 F. Supp. 2d 194,

                11       197 (D.D.C. 2004). Here, the release of the EEO-1 Report would forever prevent Synopsys from

                12       protecting the confidentiality of the information contained therein. That release of that

                13       information will provide valuable data to its competitors, causing commercial harm to Synopsys.

                14       See Decl. of Sarah Lee. Release would also violate assurances of confidentiality given by the

                15       government to Synopsys and by Synopsys to its employees. Id. at ¶¶ 16, 19. Intervention is

                16       required to protect those interests in this Court and on appeal (if this Court adheres to its

                17       December 10 ruling).

                18                      3.      Synopsys’ Interests Will Not Be Adequately Represented
                19              Synopsys has a strong interest in protecting its confidential business information and that
                20       of its employees. Absent intervention, Synopsys’ interests will not just be inadequately

                21       represented: they will not be represented at all. See County of Fresno v. Andrus, 622 F.2d 436,

                22       439 (9th Cir. 1980); Pellegrino v. Nesbit, 203 F.2d 463, 465-66, 468 (9th Cir. 1953).

                23              Courts have recognized that a divergence of interests between the government and private

                24       parties can, as here, arise from “the very nature of FOIA litigation.” 100Reporters, 307 F.R.D. at

                25       280; accord Gov’t Accountability Project v. Food & Drug Admin., 181 F. Supp. 3d 94, 96

                26       (D.D.C. 2015); Appleton, 310 F. Supp. 2d at 197 (“FDA’s interest lies in responding

                27       appropriately to the plaintiff’s request.”); Forest Guardians v. U.S. Dep’t of Interior, No. CIV-

                28       02-1003 JB/WDS, 2004 WL 3426413, at *9 (D.N.M. Jan. 12, 2004) (observing that the
ORRICK, HERRINGTON                                                                                            SYNOPSYS’ MOTION
 & SUTCLIFFE LLP
                                                                          -5-                           FOR LEAVE TO INTERVENE
                                                                                                               4:19-CV-01843-KAW
                           Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 7 of 10



                     1   government must represent the public’s “interest[] in the proper application of the FOIA which,

                     2   in general, is a disclosure statute”). As in other Exemption 4 cases, the government “has neither

                     3   the incentives nor the information to represent fully [Synopsys’] commercial and competitive

                     4   interests,” even “though such interests may indeed overlap at times.” 100Reporters, 307 F.R.D.

                     5   at 281; accord Appleton, 310 F. Supp. 2d at 197.

                     6           Earlier in this action, it appeared to Synopsys that its interests would be adequately

                     7   represented by DOL. Accordingly, Synopsys did not intervene at that time; rather, it cooperated

                     8   with DOL and submitted a declaration in support of DOL’s motion for summary judgment. See

                     9   ECF No. 24-5. At that time, it appeared the parties’ dispute would turn on the question of
                10       whether the EEO-1 Report data is “confidential” within the meaning of Exemption 4. See, e.g.,

                11       ECF No. 24, at 7-15; ECF No. 24-5, at 1-4; ECF No. 29, at 4-7, 15-22. At oral argument and in

                12       this Court’s summary-judgment ruling, however, it became clear that this dispute might instead

                13       turn on whether the information sought was “commercial” within the meaning of Exemption 4.

                14               On this latter question, unlike DOL, Synopsys is equipped with its own industry-specific

                15       experience and knowledge to support its contention that the information is commercial. See Lee

                16       Decl. ¶¶ 3-4, 8-18, see also infra § IV.A.4. As in other Exemption 4 cases, the government “has

                17       neither the incentives nor the information to represent fully [Synopsys’] commercial and

                18       competitive interests.” 100Reporters, 307 F.R.D. at 281.

                19               That potential divergence of interests, incentives, and information is now manifest and
                20       shown here very concretely by the government’s decision not to use its resources to appeal the

                21       Court’s December 10 ruling. Because DOL has determined not to file an appeal, intervention by

                22       Synopsys is necessary to afford it the right to seek a stay, to appeal this Court’s ruling, and to

                23       protect its interests.

                24                       4.       Synopsys’ Motion Is Timely
                25               When a party seeks to intervene in order to preserve its right to appeal, the “general rule”

                26       is that the motion “is timely if filed within the time allowed for the filing of an appeal.” United

                27       States ex rel. McGough v. Covington Techs. Co., 967 F.2d 1391, 1394 (9th Cir. 1992) (quoting

                28       Yniguez v. Arizona, 939 F.2d 727, 734 (9th Cir. 1991)). Synopsys’ motion is being filed within
ORRICK, HERRINGTON                                                                                            SYNOPSYS’ MOTION
 & SUTCLIFFE LLP
                                                                          -6-                           FOR LEAVE TO INTERVENE
                                                                                                               4:19-CV-01843-KAW
                           Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 8 of 10



                     1   the time allowed for a notice of appeal, and it is therefore timely. See Fed. R. App. P. 4(a)(1)(B).

                     2          To the extent the parties argue that Synopsys should have intervened earlier, there was no

                     3   indication at the earlier stages of this litigation that DOL would fail to adequately protect

                     4   Synopsys’ interests. DOL withheld the EEO-1 Reports and sought summary judgment resisting

                     5   disclosure (albeit primarily on the basis that the requested data was “confidential”). Given this

                     6   history, there was, as the Supreme Court has described, “no reason” for Synopsys “to suppose

                     7   that [DOL] would not later take an appeal until [it] was advised to the contrary after the trial

                     8   court had entered its final judgment.” United Airlines, Inc. v. McDonald, 432 U.S. 385, 394

                     9   (1977). In light of DOL’s just-disclosed decision not to use its resources to pursue an appeal,
                10       Synopsys’ motion is timely. See id. at 394-95; Pellegrino v. Nesbit, 203 F.2d 463, 465-66 (9th

                11       Cir. 1953).

                12              A similar course of events took place in Tocher v. City of Santa Ana, in which the Ninth

                13       Circuit reversed the denial of postjudgment intervention as-of-right. 219 F.3d 1040 (9th Cir.

                14       2000), abrogated on other grounds by City of Columbus v. Our Garage & Wrecker Serv., Inc.,

                15       536 U.S. 424 (2002). There, the proposed intervenor timely moved within the period for filing

                16       an appeal and presented the same legal issues. Id. at 1045. Intervention was appropriate after

                17       the original judgment “because it only became apparent after the district court issued its final

                18       judgment that the [government] had failed to adequately represent [the proposed intervenor]’s

                19       interests.” Tocher, 219 F.3d at 1045.
                20              Intervention by Synopsys will not cause prejudice or undue delay. Synopsys’ proposed

                21       pleading asserts a crossclaim against DOL in the nature of a reverse FOIA action. See Answer &

                22       Crossclaim (attached as Exhibit A pursuant to Fed. R. Civ. P. 24(c)). That crossclaim involves

                23       the same legal principles as the plaintiffs’ traditional FOIA claim and can be considered in

                24       tandem with the existing claim. Synopsys anticipates that the parties will cross-move for

                25       summary judgment on the reverse FOIA crossclaim (including addressing the question of

                26       commercial nature), and/or Synopsys will seek reconsideration of the grant of summary

                27       judgment on the FOIA claim, all of which can be adjudicated with no discovery or other pretrial

                28
ORRICK, HERRINGTON                                                                                            SYNOPSYS’ MOTION
 & SUTCLIFFE LLP
                                                                          -7-                           FOR LEAVE TO INTERVENE
                                                                                                               4:19-CV-01843-KAW
                             Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 9 of 10



                     1   proceedings.1

                     2           Synopsys also seeks party status in order to appeal, if this Court’s December 10 ruling

                     3   stands. As a result, Synopsys does not seek to expand the scope of the case, the present parties

                     4   will suffer no prejudice in litigating these same issues, and the litigation will be delayed no

                     5   longer than is necessary to air and adjudicate Synopsys’ interests in its confidential business

                     6   information.

                     7           B.      IN THE ALTERNATIVE, SYNOPSYS SHOULD BE PERMITTED TO
                                         INTERVENE AS A MATTER OF DISCRETION
                     8
                                 If the Court determines that Synopsys is not entitled to intervene as a matter of right,
                     9
                         Synopsys respectfully asks the Court to exercise its discretion to allow Synopsys to intervene on a
                10
                         permissive basis pursuant to Rule 24(b). That Rule allows a court to grant intervention to, among
                11
                         others, anyone who “has a claim or defense that shares with the main action a common question
                12
                         of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Permissive intervention “requires (1) an independent
                13
                         ground for jurisdiction; (2) a timely motion; and (3) a common question of law and fact between
                14
                         the movant’s claim or defense and the main action.” Freedom from Religion Found., Inc. v.
                15
                         Geithner, 644 F.3d 836, 843 (9th Cir. 2011). The Rule also asks courts to consider “whether the
                16
                         intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed.
                17
                         R. Civ. P. 24(b)(3).
                18
                                 For the reasons discussed above, Synopsys’ motion is timely, will not unduly delay this
                19
                         litigation, and will not prejudice the original parties. And as set out in its proposed pleading,
                20
                         Synopsys asserts an independent ground for jurisdiction by raising a reverse FOIA crossclaim
                21
                         against DOL. That claim arises under the Administrative Procedure Act. See 5 U.S.C. § 702;
                22
                         Chrysler Corp. v. Brown, 441 U.S. 281, 317-19 (1979). This Court has federal-question
                23
                         jurisdiction over the claim. 28 U.S.C. § 1331. Finally, the reverse FOIA crossclaim presents
                24
                         virtually all the same questions of law and fact, namely, whether the EEO-1 Reports contain data
                25

                26       1
                           Concurrent with this Motion, and as a prophylactic measure to protect its interests in the
                         confidential business information at issue, Synopsys is filing a separate action in this District in
                27       the nature of a reverse-FOIA suit pursuant to the Administrative Procedure Act. Synopsys also
                         intends to file an administrative motion to consider whether this action and the newly filed action
                28       should be related.
ORRICK, HERRINGTON                                                                                            SYNOPSYS’ MOTION
 & SUTCLIFFE LLP
                                                                          -8-                           FOR LEAVE TO INTERVENE
                                                                                                               4:19-CV-01843-KAW
                          Case 4:19-cv-01843-KAW Document 48 Filed 01/30/20 Page 10 of 10



                     1   that is commercial in nature and confidential and whether, as a result, the data falls within the

                     2   scope of FOIA Exemption 4.

                     3            Synopsys respectfully contends that intervention in this action would allow all interested

                     4   parties to be heard and all claims to be adjudicated in the most streamlined fashion and with

                     5   minimal delays. Because Synopsys satisfies each of the requirements for permissive intervention,

                     6   and because intervention is the most efficient way to protect the rights of all interested parties,

                     7   Synopsys respectfully requests that the Court exercise its discretion to permit intervention.

                     8   V.       CONCLUSION
                     9            For the foregoing reasons, Synopsys respectfully requests that the Court grant this
                10       motion for leave to intervene.

                11        Dated: January 30, 2020                            ORRICK, HERRINGTON & SUTCLIFFE
                12

                13
                                                                             By: /s/ Denise M. Mingrone
                14                                                               Denise M. Mingrone
                15                                                                Attorneys for Plaintiff, SYNOPSYS, INC.
                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON       4140-0697-3474                                                                       SYNOPSYS’ MOTION
 & SUTCLIFFE LLP
                                                                          -9-                           FOR LEAVE TO INTERVENE
                                                                                                               4:19-CV-01843-KAW
